Citation Nr: 0918057	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscus injury, prior to December 
22, 2008. 

2.  Entitlement to a rating in excess of 50 percent for 
residuals of a left knee meniscus injury, since December 22, 
2008. 

3.  Entitlement to a rating in excess of 10 percent for left 
knee instability. 


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 
2006. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in White River 
Junction, Vermont. 

This case was previously before the Board in October 2008, 
when it was remanded for further development.  It is now 
ready for appellate review.


FINDINGS OF FACT

1.  Prior to December 22, 2008, the Veteran's left knee 
disability was productive of complaints of pain; objectively, 
the evidence shows flexion greater than 30 degrees, and 
extension greater than 15 degrees. 

2.  Since December 22, 2008, the Veteran's left knee 
disability has been rated at the maximum schedular rating 
available for limitation of motion. 

3.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
instability; objectively, the evidence reveals slight, but 
not moderate instability of the knee; ankylosis has not been 
demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to December 22, 2008, the criteria for a rating in 
excess of 10 percent for residuals of a left knee meniscus 
injury were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5260, 5261 (2008).

2.  Since December 22, 2008, the criteria for a rating in 
excess of 50 percent for residuals of a left knee meniscus 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DCs 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5256, 5257, 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his left knee.  
As such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

I.  Residuals of Left Knee Injury

Prior to December 22, 2008

Service connection for residuals of a left knee meniscus 
injury was initially granted in an October 2006 rating 
decision. Prior to December 22, 2008, the Veteran's left knee 
disability was rated at 10 percent disabling pursuant to DC 
5261. Limitation of motion is governed by DCs 5260 and 5261.  
In order to warrant a higher rating, the evidence must show 
the following:

*	flexion limited to 30 degrees (20 
percent under DC 5260);
*	extension limited to 15 degrees (20 
percent under DC 5261).

A September 2006 VA examination report revealed active left 
knee flexion of 100 degrees and extension to 0 degrees.  
Passive left knee flexion of 110 degrees was additionally 
noted.  A March 2007 VA outpatient treatment note 
demonstrated left knee range of motion from -5 to 115 
degrees.  Another March 2007 VA outpatient treatment note 
revealed left knee range of motion from -5 to 110 degrees.  

A December 2007 private treatment note indicated that the 
Veteran's range of motion was lacking just about 2 degrees of 
extension, and he was able to flex to 125 degrees in his left 
knee.  Left knee range of motion was reported as 0 to 115 
degrees at May 2007, January 2008, and June 2008 VA 
outpatient treatment visits. A November 2008 VA outpatient 
treatment note indicated a range of motion from -5 to 110 
degrees. 

The range of motion findings detailed above do not support a 
rating in excess of 10 percent for either flexion or 
extension of the left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995). 

For example, at a July 2006 VA outpatient treatment visit the 
Veteran complained of persistent left knee pain. Left knee 
pain was also reported at an October 2006 VA outpatient 
treatment visit. Additionally, the September 2006 VA 
examination report revealed complaints of pain to his left 
knee.  He described that he was only able to stand for about 
15 to 30 minutes and could only walk approximately 1-3 miles.  
Upon examination, left knee pain was noted at 110 degrees of 
flexion.  No additional limitation of motion was noted upon 
repetitive use. 

The Veteran indicated, in his November 2006 notice of 
disagreement, that he had difficulty climbing or going down 
stairs, getting on his knees and getting back up, running or 
walking fast, and could no longer play any sports that he 
used to enjoy.  Pain was also reported at a March 2007 VA 
outpatient treatment visit.  He indicated that his left knee 
pain increased with prolonged walking.  In his September 2007 
substantive appeal, he described feeling pain when going up 
and down stairs, especially when carrying something.  He 
indicated that putting pressure on his knee was very painful 
and running was totally out of his reach.  

Although he underwent left knee arthroscopy in March 2007, by 
January 2008, the Veteran reported that his left knee had 
essentially returned to pre-surgery levels of discomfort.  He 
was fitted for a left knee medial unloader brace in March 
2008.  A private treating physician, in December 2007, 
recommended the use of injections of viscosupplementation in 
the form of Euflexxa. 

In a November 2008 statement, the Veteran indicated that his 
left knee continued to cause him problems.  He reported the 
use of 600 milligrams of Ibuprofen, three to four times a day 
for pain. He stated that the pain in his knee varied from 5-6 
to 10 at times, on the pain scale.  He also reported that 
there had been times where his pain had awoken him from his 
sleep.  Although he did try using a knee brace to relieve his 
pain, he stated that the brace irritated his skin. 

Although the Veteran has reported left knee pain at his VA 
examination, various VA and private outpatient treatment 
visits, and in several statements, he has demonstrated a 
significant range of motion in his left knee even considering 
functional limitation due to pain.  As such, prior to 
December 22, 2008, the Board finds that his left knee 
disability picture does not more nearly approximate a rating 
in excess of 10 percent under either DCs 5260 or 5261. 

Since December 22, 2008

With respect to the claim for the period since December 2008, 
the Veteran's left knee disability is rated at 50 percent 
disabling pursuant to DC 5261.  As previously stated, 
limitation of motion is governed by DCs 5260 and 5261. The 
Board notes a rating of 50 percent is the maximum schedular 
rating available for limitation of motion under DC 5261.  DC 
5260, offers a maximum schedular rating of only 30 percent.  
As there are no other relevant diagnostic codes to consider, 
with respect to limitation of motion, a higher rating is not 
warranted, since December 22, 2008. 

II. Left Knee Instability

The Veteran has additionally claimed entitlement to an 
increased rating for left knee instability.  During the 
pendency of the appeal, a February 2009 rating decision 
granted him a separate 10 percent rating for his left knee 
instability, pursuant to DC 5257. He contends that his 
symptoms are of such severity as to warrant an increased 
rating.  

The Board notes that VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that 
when a knee disorder was already rated under DC 5257, a 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  

In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.  As the Veteran is already in 
receipt of a compensable rating based on limitation of 
motion, a separate rating for arthritis is not warranted.

In order to warrant a rating in excess of 10 percent for left 
knee instability, the evidence must show the following:

*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for left 
knee instability is not warranted for any period of the 
claim.  

First, the objective evidence must show ankylosis in 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees (30 percent under DC 5256).  The 
Board finds that ankylosis is not present in the Veteran's 
left knee. 

As set forth above, the Veteran had left knee flexion of 100 
degrees (active), 110 degrees (passive) and extension to 0 
degrees (September 2006 VA examination); left knee range of 
motion from -5 to 115 degrees (March 2007 VA outpatient),  -5 
to 110 degrees (March 2007 VA outpatient), flexion of 125 
degrees and extension lacking 2 degrees (December 2007 
private treatment), range of motion from 0 to 115 degrees 
(May 2007, January 2008, June 2008 VA outpatient), and -5 to 
110 degrees (November 2008 VA outpatient).  

As such, significant range of motion was demonstrated.  A 
finding of no ankylosis was made at his December 2008 VA 
examination.  Therefore, the Board can find no basis under DC 
5256 to grant an increased rating in excess of 10 percent for 
his left knee based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  At the September 2006 VA examination, the Veteran 
complained of an occasional soft cracking sound or sensation 
in his left knee.  He further reported giving way and 
instability in his left knee. Upon examination, although 
McMurray's test was positive, the examiner noted no 
instability, patellar abnormality, clicks or snaps, of his 
left knee. 

The Veteran once again complained of popping of his left knee 
at a March 2007 VA orthopedic surgery outpatient treatment 
visit.  Upon examination, Lachman's test was 1+ positive, and 
anterior drawering of 8 to 10 mm. was noted. At a November 
2008 VA outpatient treatment visit, the Veteran indicated 
that he did not experience giving out or swelling.  Upon 
examination,  there was a negative lateral patellar 
apprehension sign. Anterior drawer was 4 mm, and Lachman's 
test was negative.  

At a December 2007 private treatment visit, the Veteran's 
left knee exhibited a negative Lachman's but demonstrated a 
positive McMurray's to the medial joint line. A small click 
was palpable against the examiner's finger. At his December 
2008 VA examination, he indicated that instability or giving 
way of his knee occurred if he pushed beyond the normal 
activity in the day or if he had a particularly tough day.  

Upon examination, it was noted that there was some 
instability with McMurray's, however, medial and collateral 
ligaments were intact, Lachman's was negative, and anterior 
and posterior drawer signs were negative.  Therefore, as no 
more than slight recurrent subluxation or lateral instability 
is shown, the weight of evidence does not support a higher 
rating under DC 5257.

Further, although the Veteran complained of locking in his 
left knee at various outpatient treatment visits, and at his 
December 2008 VA examination, the Board notes that the 
evidence does not show cartilage dislocation, a threshold 
component necessary to receive a separate rating pursuant to 
DC 5258. 

For example, the September 2006 VA examination report 
indicated no dislocation of the left knee. Moreover, the 
December 2008 VA examination report indicated that there were 
no dislocation or recurrent subluxation or inflammatory 
arthritis since the last examination.  As such, a separate 
rating under DC 5258 is not for application.  In conclusion, 
the Board finds that the Veteran's left knee instability has 
not manifested symptomatology that more nearly approximates 
the criteria required for a rating in excess of 10 percent. 

With respect to all of the Veteran's claims, the Board has 
also considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
a left knee disability is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

As to the increased rating claims, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for his left knee disabilities; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
The Veteran indicated at his December 2008 VA examination 
that in the past year he had missed about 10 days of work a 
month, and that his left knee curtailed his ability to fully 
do his job since his position required him to climb in and 
out of trucks. 

The examination report noted that the Veteran works as an 
instructor for the Vermont Army National Guard and is 
additionally a Vermont Army National Guard full-time 
technician.  While he has reported that he asked others to do 
some of his work, depending on whether or not his condition 
flares, the evidence does not show that there is marked 
interference with his over-all employment capabilities. 

Moreover, the evidence does not demonstrate that his left 
knee disability has necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedule standards utilized to 
evaluate the severity of his disability.  Further, the 
scheduler rating criteria for joint disabilities, such as the 
knee, contemplates not only limitation of motion but other 
limitations due to factors that include pain, swelling, 
deformity, atrophy, instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45(f).  

Therefore, the rating criteria by its nature essentially take 
into account the effect of the Veteran's disabilities on his 
ability to function in the workplace.  Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.  As the preponderance of the evidence is against 
all claims, the benefit of the doubt rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in September 2006 and December 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for residuals of a left knee 
meniscus injury, prior to December 22, 2008, is denied. 

A rating in excess of 50 percent for residuals of a left knee 
meniscus injury, since December 22, 2008, is denied. 

A rating in excess of 10 percent for left knee instability is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


